Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 1 of 40            FILED
                                                                  2020 Jun-02 PM 03:13
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA




                 EXHIBIT A
                           Case 2:20-cv-00770-GMB Document
                                            ALABAMA        1-1 Filed
                                                     SJIS CASE       06/02/20 Page 2 of 40
                                                                DETAIL
                                                                                                          PREPARED FOR: JESSICA ATKINSON
                          County: 01     Case Number: CV-2020-901444.00   Court Action:
                          Style: ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
                                                                                                                                                        Real Time


Case
     Case Information
  County:          01-JEFFERSON -        Case Number:    CV-2020-901444.00               Judge:                               MJH:MARSHELL JACKSON
                   BIRMINGHAM                                                                                                 HATCHER
  Style:           ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
  Filed:           04/17/2020                 Case Status:         ACTIVE                                     Case Type: CONTRACT/EJMNT/SEIZU
  Trial Type:      JURY                        Track:                                                         Appellate Case:         0
  No of Plaintiffs: 1                         No of Defendants:    2




       Damages
  Damage Amt:      0.00                       Punitive Damages:             0.00                              General Damages:            0.00
  No Damages:                                 Compensatory Damages:         0.00
  Pay To:                                     Payment Frequency:                                              Cost Paid By:


     Court Action
  Court Action Code:                              Court Action Desc:                                         Court Action Date:
  Num of Trial days:            0                 Num of Liens:        0                                     Judgment For:
  Dispositon Date of Appeal:                      Disposition Judge: :                                       Disposition Type:
  Revised Judgement Date:                         Minstral:                                                  Appeal Date:
  Date Trial Began but No Verdict (TBNV1):
  Date Trial Began but No Verdict (TBNV2):



     Comments
  Comment 1:
  Comment 2:



   Appeal Information
 Appeal Date:                                Appeal Case Number:                                              Appeal Court:
 Appeal Status:                              Orgin Of Appeal:
 Appeal To:                                  Appeal To Desc:                                                  LowerCourt Appeal Date:
 Disposition Date Of Appeal:                                       Disposition Type Of Appeal:


   Administrative Information
 Transfer to Admin Doc Date:                   Transfer Reason:                                   Transfer Desc:
 Number of Subponeas:                          Last Update:        04/17/2020                     Updated By:       AJA




Parties
Party 1 - Plaintiff BUSINESS - ASCENT HOSPITALITY MANAGEMENT CO., LLC
     Party Information
  Party:           C001-Plaintiff             Name:           ASCENT HOSPITALITY MANAGEMENT CO., LLC                          Type:              B-BUSINESS
  Index:           D EMPLOYERS IN             Alt Name:                                          Hardship:     No             JID:               MJH
  Address 1:       C/O SIROTE & PERMUTT, PC                                                      Phone:        (205) 930-5100
  Address 2:       2311 HIGHLAND AVE SOUTH
  Address 2:        2311 HIGHLAND AVE SOUTH
  City:
                            Case 2:20-cv-00770-GMB
                    BIRMINGHAM            State: AL
                                                    Document 1-1 Filed 06/02/20
                                                                        Zip:
                                                                                 Page 3 of 40
                                                                                35205-0000 Country:                                 US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:                  Issued Type:                             Reissue:                                Reissue Type:
  Return:                  Return Type:                             Return:                                 Return Type:
  Served:                  Service Type                             Service On:                             Served By:
  Answer:                  Answer Type:                             Notice of No Service:                   Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                        Email                                    Phone
  Attorney 1      WIL187                                WILLIAMS JAMES SARVEN               JWILLIAMS@SIROTE.COM                     (205) 930-5178
  Attorney 2      GIL083                                WINDSOR ALYSE NICOLE                AWINDSOR@SIROTE.COM                      (205) 930-5427




Party 2 - Defendant BUSINESS - EMPLOYERS INSURANCE COMPANY OF WAUSAU
     Party Information
  Party:            D001-Defendant             Name:        EMPLOYERS INSURANCE COMPANY OF WAUSAU                        Type:      B-BUSINESS
  Index:            C ASCENT HOSPI             Alt Name:                                        Hardship:     No         JID:       MJH
  Address 1:        C/O LEGAL DEPARTMENT                                                        Phone:        (205) 000-0000
  Address 2:        175 BERKELEY STREET
  City:             BOSTON                     State:       MA                                  Zip:          02116-0000 Country:   US
  SSN:              XXX-XX-X999                DOB:                                             Sex:                        Race:


     Court Action
  Court Action:                                                                                          Court Action Date:
  Amount of Judgement: $0.00                                Court Action For:                            Exemptions:
  Cost Against Party:        $0.00                          Other Cost:         $0.00                    Date Satisfied:
  Comment:                                                                                               Arrest Date:
  Warrant Action Date:                                      Warrant Action Status:                       Status Description:


    Service Information
  Issued:      04/17/2020 Issued Type:    C-CERTIFIED MAIL          Reissue:                                Reissue Type:
  Return:            Return Type:                     Return:                                               Return Type:
  Served: 05/12/2020 Service Type Y-ATTORNEY ACCEPTED Service On:                                           Served By:
  Answer:            Answer Type:                     Notice of No Service:                                 Notice of No Answer:




                                              © Alacourt.com       6/2/2020                 2
    Attorneys
                            Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 4 of 40
  Number          Attorney Code Type of Counsel Name                                                  Email                                                Phone
  Attorney 1      000000                                  PRO SE




Party 3 - Defendant BUSINESS - LIBERTY MUTUAL INSURANCE COMPANY
     Party Information
  Party:            D002-Defendant               Name:        LIBERTY MUTUAL INSURANCE COMPANY                                           Type:         B-BUSINESS
  Index:            C ASCENT HOSPI               Alt Name:                                                Hardship:       No             JID:          MJH
  Address 1:        C/O LEGAL DEPARTMENT                                                                  Phone:          (205) 000-0000
  Address 2:        175 BERKELEY STREET
  City:             BOSTON                       State:       MA                                          Zip:            02116-0000 Country:          US
  SSN:              XXX-XX-X999                  DOB:                                                     Sex:                             Race:


     Court Action
  Court Action:                                                                                                      Court Action Date:
  Amount of Judgement: $0.00                                  Court Action For:                                      Exemptions:
  Cost Against Party:        $0.00                            Other Cost:           $0.00                            Date Satisfied:
  Comment:                                                                                                           Arrest Date:
  Warrant Action Date:                                        Warrant Action Status:                                 Status Description:


    Service Information
  Issued:      04/17/2020 Issued Type:      C-CERTIFIED MAIL             Reissue:                                     Reissue Type:
  Return:                  Return Type:                                  Return:                                      Return Type:
  Served:                  Service Type                                  Service On:                                  Served By:
  Answer:                  Answer Type:                                  Notice of No Service:                        Notice of No Answer:


    Attorneys
  Number          Attorney Code Type of Counsel Name                                                  Email                                                Phone
  Attorney 1      000000                                  PRO SE




Financial
   Fee Sheet
  Fee Status        Admin Fee        Fee Code      Payor           Payee         Amount Due          Amount Paid          Balance        Amount Hold Garnish Party

  ACTIVE            N                AOCC          C001            000                      $16.00               $16.00         $0.00              $0.00 0
  ACTIVE            N                CONV          C001            000                       $0.00               $18.73         $0.00              $0.00 0
  ACTIVE            N                CV05          C001            000                  $306.00               $306.00           $0.00              $0.00 0
  ACTIVE            N                JDMD          C001            000                  $100.00               $100.00           $0.00              $0.00 0
  ACTIVE            N                VADM          C001            000                      $45.00               $45.00         $0.00              $0.00 0

                                                                   Total:               $467.00               $485.73          -$18.73             $0.00


   Financial History

                                                © Alacourt.com           6/2/2020                     3
 Transaction Description Disbursement Transaction        Receipt Number Amount       From Party To Party   Money   Admin Reason   Attorney Operator
 Date                         Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20Type
                         Accoun       Batch                                       PageFee
                                                                                        5 of 40
 04/21/2020     CREDIT        CONV           2020143     1065710         $18.73      C001        000               N                      DOG
 04/21/2020     RECEIPT       AOCC           2020143     1065700         $16.00      C001        000               N                      DOG
 04/21/2020     RECEIPT       CV05           2020143     1065720         $306.00     C001        000               N                      DOG
 04/21/2020     RECEIPT       JDMD           2020143     1065730         $100.00     C001        000               N                      DOG
 04/21/2020     RECEIPT       VADM           2020143     1065740         $45.00      C001        000               N                      DOG



Case Action Summary
Date:         Time        Code       Comments                                                                                           Operator
4/17/2020     1:27 PM     FILE       FILED THIS DATE: 04/17/2020         (AV01)                                                         AJA
4/17/2020     1:27 PM     EORD       E-ORDER FLAG SET TO "Y"              (AV01)                                                        AJA
4/17/2020     1:27 PM     ASSJ       ASSIGNED TO JUDGE: MARSHELL JACKSON HATCHER (AV01)                                                 AJA
4/17/2020     1:27 PM     SCAN       CASE SCANNED STATUS SET TO: N                (AV01)                                                AJA
4/17/2020     1:27 PM     TDMJ       JURY TRIAL REQUESTED                 (AV01)                                                        AJA
4/17/2020     1:27 PM     ORIG       ORIGIN: INITIAL FILING            (AV01)                                                           AJA
4/17/2020     1:27 PM     STAT       CASE ASSIGNED STATUS OF: ACTIVE               (AV01)                                               AJA
4/17/2020     1:27 PM     C001       C001 PARTY ADDED: ASCENT HOSPITALITY MANAGEMENT CO                                                 AJA
4/17/2020     1:27 PM     C001       LISTED AS ATTORNEY FOR C001: WINDSOR ALYSE NICOLE                                                  AJA
4/17/2020     1:27 PM     C001       C001 E-ORDER FLAG SET TO "Y"               (AV02)                                                  AJA
4/17/2020     1:27 PM     C001       INDIGENT FLAG SET TO: N             (AV02)                                                         AJA
4/17/2020     1:27 PM     C001       LISTED AS ATTORNEY FOR C001: WILLIAMS JAMES SARVE                                                  AJA
4/17/2020     1:27 PM     D001       D001 PARTY ADDED: EMPLOYERS INSURANCE COMPANY OF W                                                 AJA
4/17/2020     1:27 PM     D001       INDIGENT FLAG SET TO: N             (AV02)                                                         AJA
4/17/2020     1:27 PM     D001       LISTED AS ATTORNEY FOR D001: PRO SE            (AV02)                                              AJA
4/17/2020     1:27 PM     D001       CERTIFIED MAI ISSUED: 04/17/2020 TO D001      (AV02)                                               AJA
4/17/2020     1:27 PM     D001       D001 E-ORDER FLAG SET TO "Y"               (AV02)                                                  AJA
4/17/2020     1:27 PM     D002       D002 PARTY ADDED: LIBERTY MUTUAL INSURANCE COMPANY                                                 AJA
4/17/2020     1:27 PM     D002       INDIGENT FLAG SET TO: N             (AV02)                                                         AJA
4/17/2020     1:27 PM     D002       LISTED AS ATTORNEY FOR D002: PRO SE            (AV02)                                              AJA
4/17/2020     1:27 PM     D002       CERTIFIED MAI ISSUED: 04/17/2020 TO D002      (AV02)                                               AJA
4/17/2020     1:27 PM     D002       D002 E-ORDER FLAG SET TO "Y"               (AV02)                                                  AJA
4/17/2020     1:28 PM     ECOMP      COMPLAINT E-FILED.                                                                                 WIL187
4/30/2020     2:36 PM     ESCAN      SCAN - FILED 4/30/2020 - NOTICE                                                                    SHB
5/19/2020     1:25 PM     D001       SERVICE OF ATTY ACCEPTED ON 05/12/2020 FOR D001                                                    WAK
5/19/2020     1:27 PM     ESERC      SERVICE RETURN                                                                                     WAK



Images
Date:                     Doc#       Title                               Description                                                       Pages
4/17/2020 1:28:32 PM      1          CIVIL_COVER_SHEET                   CIRCUIT COURT - CIVIL CASE                                        1
4/17/2020 1:28:32 PM      2          COMPLAINT                                                                                             14
4/17/2020 1:29:13 PM      3          COMPLAINT - TRANSMITTAL             E-NOTICE TRANSMITTALS                                             3
4/17/2020 1:29:14 PM      4          COMPLAINT - SUMMONS                 E-NOTICE TRANSMITTALS                                             2
4/30/2020 2:36:11 PM      5          NOTICE                              TO CLERK                                                          3
5/19/2020 1:27:21 PM      6          SERVICE RETURN                      SERVICE RETURN                                                    2
5/19/2020 1:27:40 PM      7          SERVICE RETURN - TRANSMITTAL        E-NOTICE TRANSMITTALS                                             2


                                                                   END OF THE REPORT




                                                © Alacourt.com      6/2/2020                 4
                                                         DOCUMENT 1
                                                                                                            ELECTRONICALLY FILED
                   Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 64/17/2020
                                                                             of 40 1:28 PM
                                                                                                               01-CV-2020-901444.00
State of Alabama                                                                             Case Number: CIRCUIT COURT OF
                                            COVER SHEET                                                JEFFERSON COUNTY, ALABAMA
Unified Judicial System
                                      CIRCUIT COURT - CIVIL CASE                             01-CV-2020-901444.00
                                                                                               JACQUELINE ANDERSON SMITH, CLERK
                                        (Not For Domestic Relations Cases)                   Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                             04/17/2020

                                                GENERAL INFORMATION
                    IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
 ASCENT HOSPITALITY MANAGEMENT CO., LLC v. EMPLOYERS INSURANCE COMPANY OF WAUSAU ET AL

First Plaintiff:       Business         Individual             First Defendant:         Business                Individual
                       Government       Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                   MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                     Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                        CVRT - Civil Rights
     TOWA - Wantonness                                       COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                          CTMP - Contempt of Court
     TOMM - Malpractice-Medical                              CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                TOCN - Conversion
     TOOM - Malpractice-Other                                EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                           CVUD - Eviction Appeal/Unlawful Detainer
                                                             FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                       FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                    PFAB - Protection From Abuse
                                                             EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                             FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                             RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                             WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                             COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                             CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                     A       APPEAL FROM                               O       OTHER
                                                                DISTRICT COURT

             R       REMANDED                           T       TRANSFERRED FROM
                                                                OTHER CIRCUIT COURT

                                                                     Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                   YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                     MONETARY AWARD REQUESTED                     NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        WIL187                                  4/17/2020 1:28:32 PM                              /s/ JAMES SARVEN WILLIAMS
                                            Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                      YES      NO
                                          DOCUMENT 2
                                                                              ELECTRONICALLY FILED
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 74/17/2020
                                                                  of 40 1:28 PM
                                                                               01-CV-2020-901444.00
                                                                               CIRCUIT COURT OF
                                                                          JEFFERSON COUNTY, ALABAMA
                                                                       JACQUELINE ANDERSON SMITH, CLERK
            IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
                            BIRMINGHAM DIVISION


ASCENT HOSPITALITY                              )
MANAGEMENT CO., LLC,                            )
                                                )
               PLAINTIFF,                       )
                                                             CIVIL ACTION NO.
                                                )
V.                                              )
                                                                ______________
                                                )
EMPLOYERS INSURANCE                             )
COMPANY OF WAUSAU AND                           )
                                                         JURY TRIAL DEMANDED
LIBERTY MUTUAL                                  )
INSURANCE COMPANY,                              )
                                                )
               DEFENDANTS.                      )
                                                )
                                                )


                                        COMPLAINT

       COMES NOW, Plaintiff Ascent Hospitality Management Co, LLC (“Ascent” or

“Plaintiff”) and brings the following Complaint against Defendants Employers Insurance

Company of Wausau and Liberty Mutual Insurance Company (“Defendants”).

                                      INTRODUCTION

       1.      Plaintiff is a hospitality management company that operates hotels and restaurants

at 35 covered locations in the states of Alabama, Georgia, Tennessee, Mississippi, and Indiana.

       2.      Plaintiff has been forced, by recent orders issued by the county and state

governments in each of the 35 locations, to cease or substantially limit its business operations—

through no fault of its own—as part of the counties’ and states’ efforts to slow the spread, or

threatened spread, of the COVID-19 global pandemic.




DOCSBHM\2315714\4
                                            DOCUMENT 2
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 8 of 40



       3.      The closures mandated by these orders have caused Plaintiff to halt ordinary

operations, resulting in substantial lost revenues and forcing Plaintiff to furlough or lay off the

majority of its employees.

       4.      To protect against situations like these, which threaten the livelihood of Plaintiff’s

business based on factors wholly outside of Plaintiff’s control, Plaintiff obtained insurance

coverage from Employers Insurance Company of Wausau, a subsidiary of Liberty Mutual

Insurance Company. This coverage is provided to Plaintiff through an “all-risks” policy that

protects Plaintiff against “all risks of direct physical loss or damage, except as hereinafter excluded

or limited.” The Policy also provides time element coverage to Plaintiff for losses sustained due

to interruption of business, invocation of civil or military authority, and interruption to ingress and

egress to and from the covered locations.

       5.      In blatant breach of the insurance obligations that they voluntarily undertook in

exchange for the acceptance of Plaintiff’s premium payments, and without performing a

reasonable or adequate investigation into the nature of and coverage obligations for Plaintiff’s

claims, Defendants have denied Plaintiff’s claim for coverage arising from the county and state-

ordered interruption of its business.

       6.      As a result, Plaintiff now brings this action against Defendants based upon their

failure to honor their obligations under the all-risks property insurance policy, Policy No. YAC-

L9L-469428-019, which was issued to Plaintiff by Defendants and which has an effective term of

9/27/2019 to 8/27/2020 (the “Policy”).

       7.      Defendants have denied coverage based, at least in part, on the categorical assertion

that there was no physical damage to Plaintiffs’ property, as allegedly required by the Policy to




                                                  2
DOCSBHM\2315714\4
                                           DOCUMENT 2
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 9 of 40



trigger coverage. However, this conclusory statement is contrary to both the Policy language,

which protects against “all risks of direct physical loss or damage” and to established case law.

       8.      Defendants have also denied coverage based in part upon an ambiguous

contamination exclusion in the Policy that does not clearly apply to Plaintiff’s claim, without ever

conducting any material investigation into whether the virus at issue was actually present at any

of the covered locations, such that this exclusion could even potentially apply.

       9.      Defendants’ cursory coverage denial is arbitrary, unreasonable, and inconsistent

with the facts and plain language of the Policy they issued. This denial appears to be driven by

Defendants’ desire to preempt their own financial exposure to the economic fallout resulting from

the COVID-19 crisis, rather than to initiate, as Defendants are obligated to do, a full and fair

investigation of the claims and a careful review of the Policy they sold to Plaintiff in exchange for

valuable premiums.

       10.     As a result of Defendants’ wrongful denial of coverage, Plaintiff files this action

for a declaratory judgment establishing that it is entitled to receive the benefit of the insurance

coverage it purchased, for breach of contract, for bad faith, for fraudulent misrepresentation, and

for fraudulent suppression.

                          PARTIES, JURISDICTION AND VENUE

       11.     Plaintiff Ascent Hospitality Management Co., LLC is a Georgia limited liability

company with a principal place of business in Buford, Georgia. Plaintiff operates hotels and

restaurants at 35 locations throughout Alabama, Georgia, Tennessee, Mississippi, and Indiana.

Each of these locations is listed on the schedule of covered properties for Plaintiff’s policy of

insurance with Employers Insurance of Company of Wausau. 17 of the 35 covered locations are

in the State of Alabama, and 3 of these locations – the SpringHill Suites Downtown Birmingham



                                                 3
DOCSBHM\2315714\4
                                           DOCUMENT 2
       Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 10 of 40



at UAB, the Elyton Hotel, and the Fairfield Inn & Suites Birmingham Downtown – are located in

Birmingham in Jefferson County, Alabama.

       12.     Defendant Employers Insurance Company of Wausau is a Wisconsin foreign

insurance company and a subsidiary of Defendant Liberty Mutual Insurance Company. Defendant

Employers Insurance Company of Wausau was doing business in the State of Alabama at all times

material to the allegations in this Complaint.

       13.     Defendant Liberty Mutual Insurance Company is a Massachusetts foreign

insurance company. Defendant Liberty Mutual Insurance Company was doing business in the State

of Alabama at all times material to the allegations in this Complaint.

       14.     Defendants agreed to provide, among other coverages, property and business

interruption coverage to Plaintiff pursuant to the Policy. Defendants have wrongfully denied

Plaintiff’s request for coverage pursuant to the Policy.

       15.     A substantial portion of the material acts and occurrences that form the basis of this

Complaint occurred within the State of Alabama and within Jefferson County, Alabama.

       16.     Venue is proper in the Circuit Court of Jefferson County, Alabama.

       17.     The Circuit Court of Jefferson County, Alabama has jurisdiction over all parties to

this Complaint.

                                      FACTUAL ALLEGATIONS

       18.     Plaintiff incorporates by reference, as if fully set forth herein, the allegations in

paragraphs 1–17 above.

       The Policy

       19.     In exchange for substantial premiums, Defendants sold commercial property

insurance to Plaintiff, promising to protect Plaintiff against any losses resulting from covered



                                                 4
DOCSBHM\2315714\4
                                            DOCUMENT 2
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 11 of 40



occurrences, including the interruption of business operations at any insured location caused by a

government order, during the relevant time period.

        20.     The Policy issued to Plaintiff is an “all risk” policy that provides broad coverage

for losses incurred as a result of any cause that is not expressly excluded under the Policy.

        21.     The Policy does not exclude losses from pandemics or government shutdowns due

to the threat of a viral pandemic. Thus, the all-risk Policy purchased by the Plaintiff covers the

property losses claimed by Plaintiff.

        22.     In addition to property damage losses, Defendants also specifically agreed to

provide TIME ELEMENT coverage to Plaintiff and to pay Plaintiff for the “actual loss sustained

by [Plaintiff] due to the necessary interruption of [Plaintiff’s] business.”

        23.     Defendants further agreed to provide CIVIL OR MILITARY AUTHORITY

coverage to Plaintiff and to pay Plaintiff for the “actual loss sustained . . . if an order of civil or

military authority prohibits access to a covered location . . . .”

        24.     Defendants additionally agreed to provide INGRESS/EGRESS coverage to

Plaintiff and to pay Plaintiff for the “actual loss sustained . . . due to the necessary interruption of

[Plaintiff’s] business if ingress to or egress from a covered location is prevented, whether or not

[Plaintiff’s] premises or property is damaged. . . .”

        Plaintiff’s Losses Due to the Coronavirus Pandemic and the Closure Orders

        25.     On March 11, 2020, the World Health Organization declared that the emerging

threat from the novel coronavirus—otherwise known as COVID-19—constituted a global

pandemic.

        26.     Emerging research on the virus and recent reports from the CDC indicate that the

COVID-19 strains physically infect and can stay alive on surfaces for at least 17 days, a



                                                   5
DOCSBHM\2315714\4
                                             DOCUMENT 2
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 12 of 40



characteristic that renders property exposed to the contagion potentially unsafe and dangerous.

Other research indicates that the virus may linger on surfaces for up to four weeks in low

temperatures.

        27.     In response to the pandemic and the threatened spread of the coronavirus

throughout the United States, county and state governments in each of the jurisdictions in which

Plaintiff operates its hotels and restaurants began issuing orders requiring that establishments such

as bars, restaurants, and hotels close to the public or operate under specific significant restraints.

Many of these orders also prohibited all non-essential travel, thereby preventing customers from

traveling to and staying at Plaintiff’s hotels.

        28.     All 5 states in which Plaintiff’s hotels and restaurants are located have now issued

statewide “Stay-at-Home,” “Shelter-in-Place,” or other similarly-termed closure orders, which

substantially limit or completely prohibit the operation of Plaintiff’s business.

        29.     The continuous presence of the coronavirus on or around Plaintiff’s premises,

and/or the threat thereof, has rendered the premises unsafe and unfit for their intended use and

therefore caused physical damage or loss to Plaintiff’s property under the Policy.

        30.     The applicable closure orders were issued in direct response to these dangerous

physical conditions, or the threat thereof, and prohibited the public from accessing Plaintiff’s

businesses, thereby causing the necessary limitation or suspension of Plaintiff’s operations and

triggering coverage under the Policies.

        31.     As a result of the closure orders, Plaintiff has suffered substantial business loss. The

covered losses incurred by Plaintiff and owed under the Policy are increasing every day. These

losses are expected to exceed $40 million dollars.




                                                   6
DOCSBHM\2315714\4
                                             DOCUMENT 2
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 13 of 40



        Plaintiff’s Claim Submission

        32.     On or about March 16, 2020, Plaintiff submitted a claim to Defendants requesting

coverage for its business interruption losses as provided for under the Policy.

        33.     On or about March 18, 2020, less than 48 hours after the initial notification of a

claim, Defendants issued a Reservation of Rights Letter to Plaintiff, which cited potential

exclusions and indicated an anticipated denial of Plaintiff’s claim, without Defendants having

performed any material investigation into this claim whatsoever.

        34.     On or about April 1, 2020, at the request of the Defendants, Plaintiff provided

additional information to the Defendants regarding the nature of its losses.

        35.     On or about April 8, 2020, Defendants issued a denial letter, summarily denying

Plaintiff’s request for coverage.

                          COUNT I – DECLARATORY JUDGMENT

        36.     Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

paragraphs 1–35 above.

        37.     The Policy is an insurance contract under which Defendants were paid premiums

in exchange for their promise to pay Plaintiff’s losses for claims covered by the Policy, such as

business losses incurred as a result of the government orders forcing Plaintiff to close or

substantially restrict its business operations.

        38.     Plaintiff has complied with all applicable provisions of the Policy, including

payment of valuable premiums in exchange for coverage under the Policy.

        39.     Defendants have arbitrarily and without justification refused to reimburse Plaintiff

for any losses incurred by Plaintiff in connection with the closure orders and the interruption of

Plaintiff’s business stemming from the COVID-19 pandemic.



                                                   7
DOCSBHM\2315714\4
                                              DOCUMENT 2
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 14 of 40



        40.      An actual case or controversy exists regarding Plaintiff’s rights and Defendants’

obligations under the Policy to reimburse Plaintiff for the full amount of losses incurred by Plaintiff

in connection with the closure orders and the interruption of Plaintiff’s business stemming from

the COVID-19 pandemic.

        41.      Plaintiff seeks a declaratory judgment from this Court declaring the following:

              a. The losses incurred by Plaintiff in connection with the closure orders and the

                 interruption of Plaintiff’s business stemming from the COVID-19 pandemic are

                 insured losses under the Policy; and

              b. Defendants are obligated to pay Plaintiff for the full amount of the losses that have

                 been incurred and that will be incurred in the future in connection with the closure

                 orders and the interruption of Plaintiff’s business stemming from the COVID-19

                 pandemic.

                             COUNT II – BREACH OF CONTRACT

        42.      Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

paragraphs 1–41 above.

        43.      The Policy is an insurance contract under which Defendants were paid premiums

in exchange for their promise to pay Plaintiff’s losses for claims covered by the Policy, such as

business losses incurred as a result of the government orders forcing Plaintiff to close or

substantially restrict its business operations.

        44.      Plaintiff has complied with all applicable provisions of the Policy, including

payment of the premiums to Defendants in exchange for coverage under the Policy.

        45.      Defendants, however, have abrogated their insurance coverage obligations pursuant

to the Policy’s clear and unambiguous terms.



                                                    8
DOCSBHM\2315714\4
                                            DOCUMENT 2
       Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 15 of 40



       46.     By denying coverage for any business losses incurred by Plaintiff in connection

with the closure orders and the COVID-19 pandemic, Defendants have breached their coverage

obligations under the Policy.

       47.     As a result of Defendants’ breaches of the Policy, Plaintiff has sustained substantial

damages for which Defendants are liable, in an amount to be established at trial.

                                   COUNT III – BAD FAITH

       48.     Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

paragraphs 1–47 above.

       49.     After receiving notice of the claim made by Plaintiff, Defendants summarily and

conclusorily denied Plaintiff’s request for coverage, without conducting a reasonable and adequate

investigation of this claim.

       50.     Defendants’ lack of investigation and its intent to summarily deny Plaintiff’s claim

is evidenced by the Reservation of Rights Letter issued less than 48 hours after the initial

notification of a claim, in which the Defendants cited potential exclusions in the Policy and

indicated an anticipated denial of Plaintiff’s claim, without Defendants having performed any

material investigation into this claim whatsoever.

       51.     Defendants’ denial of Plaintiff’s claim was unreasonable and was made in bad faith.

       52.     Defendants’ bad faith entitles Plaintiff not only to an award of compensatory

damages, but also to an award of punitive damages, attorneys’ fees, and such other statutory

penalties as may be available to Plaintiff under each of the applicable state’s insurance statutes and

regulations.




                                                  9
DOCSBHM\2315714\4
                                             DOCUMENT 2
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 16 of 40



                    COUNT IV – FRAUDULENT MISREPRESENTATION

       53.      Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

paragraphs 1–52 above.

       54.      The Defendants willfully, deliberately, intentionally, or recklessly misrepresented

material facts to the Plaintiff, including, but not limited to the following:

             a. The Policy purchased by Plaintiff from Defendants would protect and insure the

                Plaintiff against damages incurred as a result of governmental closure orders;

             b. The Policy purchased by Plaintiff from Defendants would protect and insure the

                Plaintiff against damages incurred as a result of a viral pandemic or the threat

                thereof;

             c. The Policy purchased by Plaintiff from Defendants would protect and insure the

                Plaintiff against losses incurred as a result of an interruption to its business

                operations; and

             d. Should Plaintiff need to make a claim for such losses, Defendants would promptly

                pay such a claim in accordance with the Policy.

       55.      The above-mentioned representations were false and were made by Defendants

with knowledge of their falsity or with a reckless disregard for their truth or falsity.

       56.      Upon information and belief, the Defendants never intended to provide Plaintiff

with coverage for property damage or business interruption losses incurred in connection with

government closure orders issued as a result of a viral pandemic and/or the threat thereof.

       57.      Additionally, upon information and belief, the Defendants never intended to

reasonably investigate any claim made by Plaintiff with respect to losses incurred in connection

with government closure orders issued as a result of a viral pandemic and/or the threat thereof.



                                                   10
DOCSBHM\2315714\4
                                             DOCUMENT 2
       Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 17 of 40



       58.      Rather, the representations made by Defendants regarding the coverage available

to Plaintiff for such losses were illusory and deceptive and were made for the purpose of inducing

Plaintiff to purchase insurance coverage from Defendants for which no benefits would ever be

provided to Plaintiff.

       59.      Plaintiff relied upon these representations to its detriment.

       60.      Defendants’ fraudulent misrepresentations were willful, deliberate, intentional,

and/or done with reckless or conscious disregard for the injuries and damages that would be

suffered by Plaintiff as a result of Defendants’ misrepresentations.

       61.      As a proximate result of Defendants’ fraudulent misrepresentations regarding the

above-mentioned material facts, Plaintiff has been damaged and has suffered significant loss.

       62.      Plaintiff will continue to incur additional damages as a result of Defendants’

fraudulent misrepresentations.

       63.      Defendants’ wrongful actions and conduct warrant the imposition of punitive

damages in this action.

                          COUNT V- FRAUDULENT SUPPRESSION

       64.      Plaintiff incorporates by reference, as if fully set forth herein, the facts set forth in

paragraphs 1–63 above.

       65.      The Defendants willfully, deliberately, intentionally, or recklessly suppressed

material facts from the Plaintiff, including, but not limited to the following:

             a. The Defendants did not intend to honor their contractual obligations as set forth in

                the Policy;




                                                   11
DOCSBHM\2315714\4
                                             DOCUMENT 2
       Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 18 of 40



              b. The Defendants did not intend to provide Plaintiff with coverage for property

                 damage or business interruption losses incurred in connection with government

                 closure orders issued as a result of a viral pandemic and/or the threat thereof; and

              c. The Defendants did not intend to reasonably investigate any claim made by Plaintiff

                 with respect to losses incurred in connection with government closure orders issued

                 as a result of a viral pandemic and/or the threat thereof; and

              d. The Defendants did not intend to make any payments to Plaintiff for any such

                 claims.

       68.       Defendants had knowledge of the suppressed facts set forth above.

       69.       Defendants had a duty to disclose to Plaintiff the facts set forth above.

       70.       Defendants suppressed and concealed these material facts from Plaintiff in order to

induce the Plaintiff to enter into the Policy with the Defendants and to pay Defendants the valuable

monthly premiums provided for under the Policy.

       71.       Without knowledge of the foregoing material facts, Plaintiff entered into the Policy

with Defendants and agreed to pay, and has timely paid, all of monthly premiums called for under

the Policy.

       72.       Defendants’ fraudulent suppression and concealment of material facts was willful,

deliberate, intentional, and/or done with reckless or conscious disregard for the injuries and

damages that would be suffered by Plaintiff as a result of Defendants’ fraudulent suppression and

concealment.

       73.       As a proximate result of Defendants’ fraudulent suppression and concealment of

the above-mentioned material facts, Plaintiff has been damaged and has suffered significant loss.




                                                  12
DOCSBHM\2315714\4
                                            DOCUMENT 2
       Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 19 of 40



       74.     Plaintiff will continue to incur additional damages as a result of Defendants’

fraudulent suppression and concealment of material facts.

       75.     Defendants’ wrongful actions and conduct warrant the imposition of punitive

damages in this action.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests this Court to grant it the following relief:

       a.      The Declaratory Relief described herein;

       b.      Compensatory Damages in an amount sufficient to compensate Plaintiff for the

               injuries it has sustained;

       c.      Punitive Damages;

       d.      Attorneys’ Fees;

       e.      Court Costs;

       f.      Interest;

       g.      The Additional Statutory Penalties and Damages that are available to Plaintiff under

               each of the applicable state’s insurance statutes and regulations; and

       h.      Such Other and Further Relief as the Court deems just and proper.



PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY ON ALL ISSUES SO TRIABLE.




                                               s/ James S. Williams
                                              James S. Williams (WIL187)
                                              Alyse N. Windsor (GIL083)
                                              Attorneys for Plaintiff Ascent Hospitality
                                              Management Co., LLC




                                                13
DOCSBHM\2315714\4
                                        DOCUMENT 2
       Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 20 of 40



OF COUNSEL:

SIROTE & PERMUTT, P.C.
2311 Highland Avenue South
Post Office Box 55727
Birmingham, AL 35255-5727
Tel.: (205) 930-5100
Fax: (205) 930-5101
jwilliams@sirote.com
awindsor@sirote.com




Defendants to be served via certified mail at the following addresses:


EMPLOYERS INSURANCE COMPANY OF WAUSAU
C/O LEGAL DEPARTMENT
175 BERKELEY STREET
BOSTON, MA 02116


LIBERTY MUTUAL INSURANCE COMPANY
C/O LEGAL DEPARTMENT
175 BERKELEY STREET
BOSTON, MA 02116




                                             14
DOCSBHM\2315714\4
           Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 21 of 40


                                      AlaFile E-Notice




                                                                        01-CV-2020-901444.00


To: JAMES SARVEN WILLIAMS
    jwilliams@sirote.com




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

      ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
                               01-CV-2020-901444.00

                     The following complaint was FILED on 4/17/2020 1:28:32 PM




    Notice Date:    4/17/2020 1:28:32 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 22 of 40


                                      AlaFile E-Notice




                                                                        01-CV-2020-901444.00


To: EMPLOYERS INSURANCE COMPANY OF WAUSAU
    C/O LEGAL DEPARTMENT
    175 BERKELEY STREET
    BOSTON, MA, 02116




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

      ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
                               01-CV-2020-901444.00

                     The following complaint was FILED on 4/17/2020 1:28:32 PM




    Notice Date:    4/17/2020 1:28:32 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
           Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 23 of 40


                                      AlaFile E-Notice




                                                                        01-CV-2020-901444.00


To: LIBERTY MUTUAL INSURANCE COMPANY
    C/O LEGAL DEPARTMENT
    175 BERKELEY STREET
    BOSTON, MA, 02116




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

      ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
                               01-CV-2020-901444.00

                     The following complaint was FILED on 4/17/2020 1:28:32 PM




    Notice Date:    4/17/2020 1:28:32 PM




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
                Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 24 of 40
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2020-901444.00
Form C-34 Rev. 4/2017                                - CIVIL -
                       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
             ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
  NOTICE TO:       EMPLOYERS INSURANCE COMPANY OF WAUSAU, C/O LEGAL DEPARTMENT 175 BERKELEY STREET, BOSTON, MA 02116

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JAMES SARVEN WILLIAMS                                                                          ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2311 HIGHLAND AVENUE SOUTH, BIRMINGHAM, AL 35205                                                                 .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.                                        ASCENT HOSPITALITY
     Service by certified mail of this Summons is initiated upon the written request of MANAGEMENT CO., LLC
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                04/17/2020                        /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JAMES SARVEN WILLIAMS
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 25 of 40
State of Alabama                                                                                     Court Case Number
Unified Judicial System
                                                    SUMMONS
                                                                                                     01-CV-2020-901444.00
Form C-34 Rev. 4/2017                                - CIVIL -
                       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
             ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
  NOTICE TO:       LIBERTY MUTUAL INSURANCE COMPANY, C/O LEGAL DEPARTMENT 175 BERKELEY STREET, BOSTON, MA 02116

                                                              (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JAMES SARVEN WILLIAMS                                                                          ,
                                                         [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2311 HIGHLAND AVENUE SOUTH, BIRMINGHAM, AL 35205                                                                 .
                                                                      [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.                                        ASCENT HOSPITALITY
     Service by certified mail of this Summons is initiated upon the written request of MANAGEMENT CO., LLC
     pursuant to the Alabama Rules of the Civil Procedure.                                       [Name(s)]

                04/17/2020                        /s/ JACQUELINE ANDERSON SMITH              By:
                     (Date)                                             (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                        /s/ JAMES SARVEN WILLIAMS
                                                                (Plaintiff's/Attorney's Signature)


                                                   RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                         .
                                                                                                         (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                in                                                                   County,
                     (Name of Person Served)                                                   (Name of County)

  Alabama on                                              .
                                  (Date)
                                                                                                     (Address of Server)

  (Type of Process Server)                     (Server's Signature)


                                               (Server's Printed Name)                               (Phone Number of Server)
                                                DOCUMENT
                                                DOCUMENT 5
                                                         5

          Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 26 of 40


   ,
  A
Si    |/r^\i $                         NOTICE TO CLERK
      ik m                      REQUIREMENTS FOR COMPLETING SERVICE BY
          ROMSM                    CERTIFIED MAIL OR FIRST CLASS MAIL
                  A?
      Kiof maSx


                         IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
           ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY


                                                                                01-CV-2020-90 1444.00

To:   CLERK BIRMINGHAM
      clerk, bfrmingham@alacourt.gov




TOTAL POSTAGE PAID: $16,00


Parties to be served by Certified Mail * Return Receipt Requested

EMPLOYERS INSURANCE COMPANY OF WAUSAU                                           Postage: $8.00
C/O LEGAL DEPARTMENT
175 BERKELEY STREET
BOSTON, MA 021 16


LIBERTY MUTUAL INSURANCE COMPANY                                                Postage: $8,00
C/O LEGAL DEPARTMENT
175 BERKELEY STREET
BOSTON, MA 021 16




Parties to be served by Certified Mail - Restricted Delivery - Return Receipt Requested




Parties to be served by First Class Mail
                                                      DOCUMENT 5
                                                               5

    Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 27 of 40



          I
!                                                                                                                                                               !
               SENDER: COMPLETE THIS SECTION                                           COMPLETE THIS SECTION ON DELIVERY

                    Complete Items 1, 2, and 3,                                        A, Signature
                    Print your name and address on the reverse
                                                                                       X                                                          Agent
                    so that we can return the card to you.
                                                                                                                                                  Addressee
                    Attach this card to the back of the mallpiece,                     B. Received by (Printed Name)                    C. Date of Delivery
                    or on the front if space permits,
               1,                   teu                                       —
                    EMPLOYERS INSURANCE COMPANY OF WAUSAU
                                                      . „
                                                                                   '!9m 17 5 No
                                                          outer delivery address below:
                                                                                             Yes
                    C/O LEGAL DEPARTMENT
                    175 BERKELEY STREET                                                                               us"-
                    BOSTON, MA 021 16

                                                                                          fiii- ao-imf
                                                                                    3. Service Type
                                                                                                                                    Priority Mall Express®

                    9590940256809346519569                                            Adult Signature
                                                                                    D Adult Signature Restricted Delivery
                                                                                      Certified Midi®
                                                                                                                                    Registered Mail1"
                                                                                                                                 ® Registered Mall Restricted
                                                                                                                                    Delivery
                      9590 9402 5680 9346 5195 69                                     Certified Mall Restricted Delivery            Return Receipt for
                                                                                      Collect on Delivery                           Merchandise
              2. Article Number (Transfer from service label)                         Collect on Delivery Restricted Delivery     Q Signature Confirmation™
                     nniq       a 3 art    nnm         -inro    -i n -> n ~                   Mail                                0 Signature Confirmation
                      ruli      CCoU       DDQ1        7q5 i    2 fl 3 Q                      Mail Restricted Delivery              Restricted Delivery
                                                                                             100)
         ; PS Form 381 1 , July 201 6 PSN 7530-02-000-9053
                                                                                                                                Domestic Return Receipt •




                                             vnis       aeao        dqoi 7ase ssaa
                                     "O
                                     Ui
                                          I" 1 ffl" IT fcnnggf-l                                               ?     JOC
                                     J
                                     3
                                          $ S S           5                                  I                 a     amtfl
                                     s
                                     s    fa
                                               I          I
                                                          s
                                                                    f
                                                                J i issc
                                                                                      t 1    |
                                                                                                               l s2
                                                                                                               I " =! o
                                                                                                                           -o


                                    I      : Sj
                                               -*         *
                                                          |
                                                                SllflJ
                                                                 11 II                                         a 13™
                                     8
                                     Ol
                                               -
                                               8          5     'a&|!a£                          UL- '

                                                                                                    i T        I SrS
                                               I                        !             $
                                               $                W   '   i/i   ifi     l                  .7.
                                                                                                               -3     S <
                                                                                    I I
                                                                                                               «      > o'
                                    s                                                                          ~      = <b
                                                                                                               ©
                                                                                                 r:.nv-
                                                                                                               -<
                                                                                                                      @ 3

                                    %                                                                          %      S
                                                                                      $
                                                                                      t                        ?      m
                                                                                                               s      o
                                    tf)                                                                        a      m
                                    8
                                    a>                                                           .•ft'r".
                                                                                                                      "0
                                    %                                                              n.y-        3 a    _j
                                                                                                               S
                                    i                                   i                                      I
                                    3                                   3
                                                                                                               s
                                                                              I
                                                                                                               3
                                    5
                                    Si
                                    c

                                    v>
                                                       DOCUMENT 5
                                                       DOCUMENT
Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 28 of 40




                                                                                                                                                          T



                                                                                                             N ON DELIVERY
                                                                                        COMPLETE THIS SECTIO
                             THIS SECTION
      SENDER: COMPLETE                                                                  A. Signature                                     D Agent
                                 3.                                                                                                    , Q Addressee
        Complete Items 1, 2, and                                                        X
                                        s on the reverse                                                                           C. Date of Delivery
           Print your name and addres d to you.                                         B. Raceivedby^Hnted Nairn)
                               rn the car
           so that we can retu
                                       k of the mailplece,
           Attach this card to the bac                                                                         t from item 1? O Yes
           or on the front if space per
                                        mits.                                       ~n7isSlvetyaddres^dtfferenress below:       No
                                                       ...                                            very add
                                                                                                H YES, enter deli
       1. Article Addressed to:

             LIBERTY MUTUAL
                            INSURANCE COMP
                                           ANY                                                                          J/<L 3>z
                                                                                            0. !/ M ?Q/W
                           RTMENT
             C/O LEGAL DEPA
                              ET                                   .
             175 BERKELEY STRE
             BOSTON, MA 02116                                                                                                    Q Priority Mali Express®
                                                                                        3. Service "type                           Registered Mall™
                                                                                                                                                            d
                                                                                        d Adult Signature                          Registered Mail Restricte
                                                                                                                    d Dellveiy
                                                                                        O Adult Signature ReeWota                   DeKvety


             95909402568093 46519552                                                    q Certified Mail®
                                                                                        Q Certified Mall Restricted
                                                                                                                    Delivery
                                                                                                                                 a Retum Receipt for
                                                                                                                                    Merchandise



                                                                                         R?Si?vV^sestrictedDeliv^ si&ss™
                         9346 5195 52
                9590 9402 5680                                                                                                      Restricted Delivery
                                   frommrvioe label)                                            «m'reama>]
                                                                                                       M Restricted Delivery
       7?. Article. Number (Tms/or
                                                 0001        7651      2645                            a                         Domestic Return Rec
                                                                                                                                                     eipt       <
                 7D1R       2260
                                     PSN 7330-02-000-905                3
       ;   PS Form 381 1 , July 2015


                                                                       D001 7651                            2645
                                                 VOIR        2260

                                  2
                                                I irirTWsssjr ii... *I 1 2^
                                  jn


                                  3             1 1 9 i! 'lii5it  i    IS **
                                                | £
                                                               B S 8   3 3                              "vsi."
                                                                                                                 I « zl O
                                                H f                                                      T'J
                                  >
                                                  9
                                                              21

                                                                       Hi§5*                                     !I o" 1"
                                  3
                                   8
                                                  V,                                                     Tf         law
                                   3
                                                  s                    I !
                                                                       s
                                                  I                    <A   ifi   ifl
                                                                                                                 *
                                                                                                                 %
                                                                                                                         >o
                                   I§                                                       '    -5

                                                                                                I 5              s
                                                                                                                         p <t>


                                                                                                                 SB      30
                                                                                                                 &
                                       !                                                                         2. i    nj
                                                                                                  .£
                                                                                                                  «|     o
                                                                                                                  si     m
                                                                                                                  3
                                       9?                                                                         3      "O
                                                                                                                  £      -|
                                       3
                                       I
                                                                                    5!                            I
                                                                                                                  b
                                                                                    5
                                        3                                                 2                       1
                                        I
                                           sr
                                           I
                                                                                                                            DOCUMENT 66
                                                                                 USPS TRACKING#
                                                                                                                                                                                First-Class Mail
                                                                                                                                                                                Postage & Fees Paid
                                                                        9590940256809346519569                                    F|                      q i      i            USPS
Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 29 of 40




                                                                   I                                                          C                                    : 0N         P^mit No. G-10
                                                                       tStO Stoa SbSD             sits it                                                  If111
                                                                                                                                              12
                                                                                                                        ,   ip.-t-f       *                                             mi   iiii.i.ii.h
                                                                                           Sender: Please 0nnt yourijamejaddjTss^fmd ZlP+4*' in this box*
                                                                       Postal Service                                   '                     f I " f",                   fc
                                                                                                                                                                          £RK
                                                                                               r™ Fv   " " •'""nsySN.
                                                                                                                                  DOCUMENT
                                                                                                                                  DOCl'MIAI 6                                                                                                  <?
r
                                                                                                                                                                                                      ijjfij:
                                                                                        Hi
                                                                                                                                                  A
                                                                               Complete items 1 , 2, and 3,                                                                                           J
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 30 of 40




                                                                               Print your name and address on the reverse                         X                                                                      O Addressee
                                                                               so that we can return the card to you.
                                                                                                                                                                        by 11                                     C. Date of Delivery
i                                                                              Attach this card to the back of the mailpiece,
                                                                               or on the front If space permits.          jwimsjpurf.'KBiwpwM                           . ..... .....   ... .   WW!     .
                                                                                                        ^      _ „tjnAkiV ,~1\A/A, ICA, , address different from Item 1 ?                                                    Yes
                                       1. Article AMr#***n w
                                                                                EMPLOYERS INSURANCE COMPANY OF WALISA!^                                                                           uttw below;
                                                                                                                                                                                                31^
m
                                                                                C/O LEGAL DEPARTMENT             J;,:"'
    w*
p:::;
                                                                                175 BERKELEY STREET .
    A7
                                                                                BOSTON, MA 021 16 /.
                                                                                                                                                            1
                                                                                                                                                3, Service Type                                                  Priority Mail Express®
                                                                                                                                                       Adult Signature                                           Registered Mall™
                                                                                                            8224                                       Adult Signature Restricted Delivery
                                                                                                                                                •Certified Mai®
                                                                                                                                                       Certified Mil Restricted Delivery


                                                                                                                                                                                                             m
                                                                                                                                                                                                             OR

                                                                                                                                                                                                                            Mail Restricted
                                                                                                                                                                                                                                     ©
                                                                                  9590 9402 5680 9346 5195 69                                          Collect on Delivery                                       mmmnppr v           f*
                                                                           u
                                                                                                                                                       Collect on Delivery Restricted Delivery                   Signature Confitmatfotf™
                                                           2. Article Number (Transfer from service label)                                      amna   »
                                                                                                                                                                Mall
                                                                                                                                                                                                                 Sig    re
                                                                                                                                                                Mai!    RMtrir tad DRliyflfv                                  my <H
                                                                                  7D1R 2260 0001 7651 2636
                                                                                                                                                                «*i®tl»     tiiriwii wPM v w* y
                                                                                                                                                                                                                                <    ,,'f5M>
                                                                                                                                                                iSSi
                                                                                                                                                                                                            Domestic Return Recgjjt
    I PS Form 381 1 , July 2015 PSN 7530-02-000-9053
    t
          Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 31 of 40


                                  AlaFile E-Notice




                                                                        01-CV-2020-901444.00
                                                    Judge: MARSHELL JACKSON HATCHER
To: WILLIAMS JAMES SARVEN
    jwilliams@sirote.com




                        NOTICE OF SERVICE
                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

      ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
                               01-CV-2020-901444.00

                        The following matter was served on 5/12/2020

                    D001 EMPLOYERS INSURANCE COMPANY OF WAUSAU
                                     Corresponding To
                                  ATTORNEY ACCEPTED
                                            S/C




                                                         JACQUELINE ANDERSON SMITH
                                                                   CIRCUIT COURT CLERK
                                                           JEFFERSON COUNTY, ALABAMA
                                                           JEFFERSON COUNTY, ALABAMA
                                                        716 N. RICHARD ARRINGTON BLVD.
                                                                   BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smith@alacourt.gov
          Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 32 of 40


                                     AlaFile E-Notice




                                                                           01-CV-2020-901444.00
                                                       Judge: MARSHELL JACKSON HATCHER
To: WINDSOR ALYSE NICOLE
    awindsor@sirote.com




                           NOTICE OF SERVICE
                IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

      ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
                               01-CV-2020-901444.00

                           The following matter was served on 5/12/2020

                   D001 EMPLOYERS INSURANCE COMPANY OF WAUSAU
                                        Corresponding To
                                     ATTORNEY ACCEPTED
                                               S/C




                                                            JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                      205-325-5355
                                                                          jackie.smith@alacourt.gov
                              JACQUELINE ANDERSON SMITH, CLERK
                                                                                                          U. S. POSTAGE >> PITNEY BOWES
                       *j
                             CIRCUIT COURT OF JEFFERSON COUNTY
                        (1~71 CIVIL DIVISION-ROOM 400
                                                                   ifi IHllIllDllIII   II
Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 33 of 40




                     ilgx 716 RICHARD ARRINGTON JR. BLVD NORTH
                     u                                                                                    ZIP 35203 Ct
                              BIRMINGHAM, ALABAMA 35203            7019 220 0001 7859 2838                02 4VV    s
                                                                                                          Ofl0fl7qM4y ()i 7070
                                                                                             RECEIVED
                                                                                                   2020
                                                                                        BOSTON OFFICE 0001
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 34 of 40




                                      AlaFile E-Notice
    VAW "W




                                                                        01-CV-2020-901444.00


To: EMPLOYERS INSURANCE COMPANY OF WAUSAU
     C/O LEGAL DEPARTMENT
     175 BERKELEY STREET
     BOSTON, MA, 02116




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

      ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
                               01-CV-2020-901444.00

                     The following complaint was FILED on 4/17/2020 1:28:32 PM




    Notice Date:    4/17/2020 1:28:32 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                   205-325-5355
                                                                       jackie.smithaIacourt.gov
              Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 35 of 40


State of Alabama
                                                      SUMMONS                                         Court Case Number
Unified Judi cial System
                                                                                                      01-CV-2020-90 1444.00
Form C34 Rev, 412017                                        CIVIL -
                         IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
               ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY

  NOTICE TO: EMPLOYERS INSURANCE COMPANY OF WAUSAU. CIO LEGAL DEPARTMENT 175 BERKELEY STREET, BOSTON. MA 02116
                                                                (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JAMES SARVEN WILLIAMS
                                                           [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2311 HIGHLAND AVENUE SOUTH, BIRMINGHAM, AL 35205
                                                  /'Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
                 TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                     PROCEDURE TO SERVE PROCESS:
         You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
         this action upon the above-named Defendant.                                        ASCENT HOSPITALITY
    '.   Service by certified mail of this Summons is initiated upon the written request of MANAGEMENT CO., LLC
                                                                                                                         [Name(s)]
         pursuant to the Alabama Rules of the Civil Procedure.
                   04/17/2020                        Is/ JACQUELINE ANDERSON SMITH                                 By:
                      (Date)                                             (Signature of Clerk)                                    (Name)

         Certified Mail is hereby requested.                      1sf JAMES SARVEN WILLIAMS
                                                                  (Plaintiff'sJAttorneys Signature)


                                                      RETURN ON SERVICE
  IT Return receipt of certified mail received in this office on
                                                                                                         (Date)
         I certify that I personally delivered a copy of this Summons and Complaint or other document to_______________
                                                                   in                                                                     County,
                      (Name of Person   Served)                                                 (Name of County)
  Alabama on
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                        (Server's Signature)


                                                  (Server's Printed Name)                             (Phone Number of Server)
                 Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 36 of 40
                                                             DOCUMENT I
                                                                                                                         ELECTRONICALLY FILED
                                                                                                                            4/17/20201:29PM
                                                                                                                            Al r'     )fl1A 0111Ai1 O(

State of Alabama                                                   ur                                     C              CIRCUIT COURT OF
                                                  COVER                                                             JEJJR5N COUNTY ALABA\ [A
Unified Judicial System
                                        CIRCUIT COURT CIVIL CASE      -                                                    ANDERSON SMITh. LERK
                                         (Not For Domestic Relations Cases)                              Date of riling:             judge uoce.
Form ARCiv.93 Rev. 9/18
                                                                                                         04/17/2020

                                                 GENERAL INFORMATION
                              IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
 ASCENT HOSPITALITY MANAGEMENT CO., LLC v. EMPLOYERS INSURANCE COMPANY OF WAUSAU El AL

First Plaintiff:     v Business     I    Individual                First Defendant: iBusiness                               Individual
                       Government        Other                                                      !Govemment              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                 OTHER CIVIL FILINGS (contd)
  H WD EA Wrongful Death
              -                                                  MSXX Birth/Death Certificate Modification/Bond Forfeiture Appeal!
                                                                          -


                                                                      Enforcement of Agency Subpoena/Petition to Preserve
  H TONG Negligence: General
             -



  H TOMV- Negligence: Motor Vehicle                              CVRT - Civil Rights
     IOWA - Wantonness                                   i       COND Condemnation/Eminent Domain/Right-of-Way
                                                                              -




  H TOPL Product Liability/AEMLD
             -                                                   CTMP Contempt of Court
                                                                          -



     TOMM Malpractice-Medical
                 -                                           '   CONT Contract/EjectmeritiWrit of Seizure
                                                                          -



     TOLM Malpractice Legal                                      TOCN Conversion
     TOOM Malpractice-Other
              -                                                  EQND -Equity Non-Damages Actions/Declaratory Judgmentl
      TBFM Fraud/Bad Faith/Misrepresentation
             -
                                                                       Injunction Election Contest/Quiet Title/Sale For Division

     TOXX Other:
             -                                           H CVUD           -       Eviction AppealJUnlaul Detainer
                                                         H. FORJ Foreign Judgment
TORTS: PERSONAL INJURY                                   i       FORF Fruits of Crime Forfeiture
                                                                          -



  H TOPE Personal Property
             -                                                   MSHC Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
                                                                              -



      TORE Real Properly
             -                                                   PF       -   Protection From Abuse
                                                         H EPFA Elder Protection From Abuse
                                                                          -

OTHER CIVIL FILINGS
                                                                 FELA Railroad/Seaman (FE)
                                                                          -

     ABAN Abandoned Automobile
             -
                                                                 RPRO Real Property
     ACCT Account & Nonmortgage
             -
                                                                 WTEG Will/Trust/Estate/Guardianship/Conservatorship
                                                                              -

     APAA Administrative Agency Appeal
             -
                                                                 COMP Workers Compensation
                                                                              -

     ADPA Administrative Procedure Act
             -
                                                                 CVXX Miscellaneous Circuit Civil Case
                                                                          -

     ANPS Adults in Need of Protective Services
             -




ORIGIN:      F v INITIAL FILING                              A        APPEALFROM                                       0      OTHER
                                                                      DISTRICT COURT

             R       REMANDED                            IH TRANSFERRED FROM
                                                            OTHER CIRCUIT COURT

                                                                                  Note: checking Yes does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                VI YES     NO                        jury trial. (See Rules 38 and 39, Ala R Civ.P, for procedure)

RELIEF REQUESTED:                       i MONETARY AWARD REQUESTED                           HNO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        W1L187                                  4/17/2020 1:28:32 PM                                          is/ JAMES SARVEN WILLIAMS
                                             Date                                                          Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                        .--, YES    NO :UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                                  iVES      NO
         JACQUELINE ANDERSON SMITH, CLERK
         CIRCUIT COURT OF JEFFERSON COUNTY                                                      US, POSTAGE'    PITNEY BOWES
I LLjW   CIVIL DIVISION-ROOM 400                                                                r    (T

'?OFAU   716 RICHARD ARRINGTON JR. BLVD NORTH   11L 11I11Ull hIOI 1IllHh1I 111111
         BIRMINGHAM, ALABAMA 35203                                                              ZIP 35203
                                                7019_22D 0001 7859                              02
                                                                                                flflflfl    i     n.




                                                                                    R.CEIVEc,

                                                                             [MAY 014WO

                                                                           BOSTON OFFICE 0001
                                                                                                                         Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 37 of 40
        Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 38 of 40

       TT.


(/t                                   AlaFile


             Xi
                                                                        01-CV-2020-901444.00


To: LIBERTY MUTUAL INSURANCE COMPANY
     C/O LEGAL DEPARTMENT
     175 BERKELEY STREET
     BOSTON, MA, 02116




                   NOTICE OF ELECTRONIC FILING
                   IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA

      ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
                               01-CV-2020-901444.00

                     The following complaint was FILED on 4/17/2020 1:28:32 PM




    Notice Date:    4/17/2020 1:28:32 PM




                                                             JACQUELINE ANDERSON SMITH
                                                                      CIRCUIT COURT CLERK
                                                              JEFFERSON COUNTY, ALABAMA
                                                              JEFFERSON COUNTY, ALABAMA
                                                           716 N. RICHARD ARRINGTON BLVD.
                                                                      BIRMINGHAM, AL, 35203

                                                                                  205-325-5355
                                                                      jackie.smithaIacourt.gov
            Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 39 of 40


State of Alabama
                                                    SUMMONS                                           Court Case Number
Unified Judicial System
                                                                                                      01-CV-2020-901444.00
Form C-34 Rev. 4/2017                                  -   CIVIL
                       IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
             ASCENT HOSPITALITY MANAGEMENT CO., LLC V. EMPLOYERS INSURANCE COMPANY
  NOTICE TO: LIBERTY MUTUAL INSURANCE COMPANY- CIO LEGAL DEPARTMENT 175 BERKELEY STREET, BOSTON, MA 02116

                                                               (Name and Address of Defendant)

  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS, YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  JAMES SARVEN WILLIAMS
                                                           [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 2311 HIGHLAND AVENUE SOUTH, BIRMINGHAM, AL 35205
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
               TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                   PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.                              ASCENT HOSPITALITY
     Service by certified mail of this Summons is initiated upon the written request of MANAGEMENT CO., LLC
     pursuant to the Alabama Rules of the Civil Procedure.                                      [Name(s)]

               04/17/2020                        Is) JACQUELINE ANDERSON SMITH              By:
                    (Date)                                               (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                         Is! JAMES SARVEN WILLIAMS
                                                                 (Plaintiff's/Attorney's Signature)


                                                    RETURN ON SERVICE
     Return receipt of certified mail received in this office on
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to_____________
                                                                  in                                                                  County,
                     (Name of Person Served)                                                    (Name of County

 Alabama on
                                  (Date)

                                                                                                      (Address of Server)

 (Type of Process Server)                      (Server's Signature)


                                               (Server's Printed Name)                                (Phone Number of Server)
             Case 2:20-cv-00770-GMB Document 1-1 Filed 06/02/20 Page 40 of 40
                                       DOCUMENT I
                                                                                                                             ELECTRONICALLY FILED
                                                                                                                                4 /1 7/2020 1:28 PM
                                                                                                                               A fJ            ((l 4 14     All

State of Alabama                                                                                         Ca         CIRCUIT COURT OF
                                                Co V  SHEET                                              r    JEFFERSON COUNTY. ALABAN IA
                                                                                                               i
Unified Judicial System                                                                                 U 1JACQUELINE ANDERSON SMITH. ILERK
                                          CIRCUIT COURT CIVIL CASE   -



Form ARCiv-93 Rev. 9118                     (Not For Domestic Relations Cases)                          Date or i-fling:               Juoge Lcxle:
                                                                                                        04/1712020

                                                    GENERAL INFORMATION

                               IN THE CIRCUIT COURT OF JEFFERSON COUNTY, ALABAMA
 ASCENT HOSPITALITY MANAGEMENT CO., LLC v. EMPLOYERS INSURANCE COMPANY OF WAUSAU ET AL

First Plaintiff        Business             Individual               First Defendant             '   Business              i   Individual
                       Government           Other                                                    Government                Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                    OTHER CIVIL FILINGS (cont/d)
      WDEA Wrongful Death                                        MSXX Birth/Death Certificate Modification/Bond Forfeiture Appeal!
                                                                      Enforcement of Agency Subpoena /Petition to Preserve
  L   TONG Negligence: General
             -



      TOMV Negligence: Motor Vehicle
             -                                              H CVRI Civil Rights
                                                                         -



      IOWA Wantonness
                -                                           H COND Condemnation/Eminent Domain/Right-of-Way
                                                                             -



      TOPL Product Liability/AEMLO
            -
                                                            H CTMP Contempt of Court
                                                                         -



      10MM Malpractice-Medical
                -                                            '   CONT ContractiEjectmentlWrit of Seizure
                                                                             -



      TOLM Malpractice Legal                                     TOCN Conversion
      TOOM Malpractice-Other
                -                                                EQND Equity Non-Damages Actions/Declaratory Judgment]
                                                                             -



  I   TBFM Fraud/Bad Faith/Misrepresentation
             -
                                                                      Injunction Election Contest/Quiet Title/Sale For Division

      TOXX Other:
             -                                            H CVUD         -       Eviction Appeal/Unlawful Detainer
                                                          H FORJ         -   Foreign Judgment
TORTS: PERSONAL INJURY                                           FORF Fruits of Crime Forfeiture
                                                                         -



      TOPE Personal Property
             -                                                   MSHC Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
                                                                             -



      TORE Real Properly
             -                                                   PFAB Protection From Abuse
                                                                         -



                                                            H EPFA       -   Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                                 FELA Railroad/Seaman (FELA)
                                                                         -

      ABAN Abandoned Automobile
             -
                                                                 RPRO Real Property
                                                                             -

      ACCT Account & Nonmortgage
             -
                                                                 WTEG Will/Trust/Estate/Guardianship/Conservatorship
                                                                             -


  H APAA    -    Administrative Agency Appeal
                                                                 COMP - Workers' Compensation
      ADPA Administrative Procedure Act
             -
                                                                 CVXX Miscellaneous Circuit Civil Case
                                                                         -

      ANPS Adults in Need of Protective Services
             -




ORIGIN:      F       INITIAL FILING                         A H APPEAL FROM                                              0       OTHER
                                                                 DISTRICT COURT

             R       REMANDED                               T    L   TRANSFERRED FROM
                                                                     OTHER CIRCUIT COURT

                                                                                 Note: Checking Yes does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                       YES   JNO                    jury trial (See Rules 38 and 39, Ala R Civ.P, for procedure)

RELIEF REQUESTED:                     F
                                      ,__   MONETARY AWARD REQUESTED LJNO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        W1L187                                     4/17/2020 1:28:32 PM                                         /s/ JAMES SARVEN WILLIAMS
                                                Date                                                         Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                            HYES      NO HUNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                                 YES LJNO
